Exhibit 10.6
RESTRICTED STOCK UNIT AGREEMENT
(WITH NON-COMPETE)


THIS AGREEMENT, entered into effective as of the Grant Date (as defined in
paragraph 1), is made by and between the Participant (as defined in paragraph 1)
and Hasbro, Inc. (the "Company").


WHEREAS, the Company maintains the Restated 2003 Stock Incentive Performance
Plan, as amended (the "Plan"), a copy of which is annexed hereto as Exhibit A
and the provisions of which are incorporated herein as if set forth in full, and
the Participant has been selected by the Compensation Committee of the Board of
Directors of the Company (the "Committee"), which administers the Plan, to
receive an award of restricted stock units under the Plan;


NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:


1. Terms of Award.  The following terms used in this Agreement shall have the
meanings set forth in this paragraph 1:


A.     The "Participant" is  ________________.


B.      The "Grant Date" is [        ], 2015


C.      The "Vesting Period" is the period beginning on the Grant Date and
ending on [        ], 2018, such that the Participant shall become vested in the
Stock Units and the Stock Unit Account as of [        ], 2018, subject to the
terms of this Agreement.


D.      The number of restricted stock units ("Stock Units") awarded under this
Agreement shall be _____________ (________) Stock Units.  Stock Units are
notional shares of the Company's common stock, par value $.50 per share ("Common
Stock") granted under this Agreement and subject to the terms of this Agreement
and the Plan.


E.      Contingent upon and in consideration for the Participant having executed
and delivered to the Company's designated contact no later than [        ], 2015
a Non-Competition, Non-Solicitation and Confidentiality Agreement (the
"Non-Compete Agreement") between the Participant and the Company in the form
provided to the Participant by the Company, the Company hereby grants to the
Participant effective on the Grant Date, pursuant to the Plan, the Stock Units. 
For the avoidance of doubt, if the Participant has not executed and delivered to
the Company's designated contact the Non-Compete Agreement on or before [       
], 2015, the grant of the Stock Units represented by this Agreement will never
take effect and will be null and void.


F.      By accepting this Award the Participant hereby acknowledges and agrees
that (i) this Award, and any Stock Units or shares of Common Stock the
Participant may become entitled to under this Award in the future, and any
proceeds from selling any such shares of Common Stock, as well as any other
incentive compensation the Participant is granted after adoption of the Clawback
Policy, are subject to the Company's Clawback Policy, which was adopted by the
Company's Board of Directors in October 2012, and (ii) this Award, and any Stock
Units or shares of Common Stock the Participant may become entitled to under
this Award in the future, and any proceeds from selling any such shares of
Common Stock, as well as any other incentive compensation the Participant is
granted after adoption of the Clawback Policy, will be subject to the terms of
such Clawback Policy, as it may be amended from time to time by the Board in the
future.  Such acknowledgement and agreement was a material condition to
receiving this Award, which would not have been made to the Participant
otherwise.  Additionally, the Participant acknowledges and agrees that if the
Participant is or become subject to the Hasbro, Inc. Executive Stock Ownership
Policy, effective as of March 1, 2014, as it may be amended from time to time by
the Board in the future (the "Stock Ownership Policy"),  then by accepting this
Award and any shares that the Participant may acquire in the future pursuant to
this Award, as well as any other equity-based incentive compensation the
Participant is granted after the Participant becomes subject to the Stock
Ownership Policy, the Participant agrees that the Participant will be subject to
the terms of the Stock Ownership Policy, including without limitation the
requirement to retain an amount equal to at least 50% of the net shares received
as a result of the exercise, vesting or payment of any equity awards granted
until the Participant's applicable requirement levels are met.


G.      For record-keeping purposes only, the Company shall maintain an account
with respect to this restricted stock unit award (a "Stock Unit Account") for
the Participant where Stock Units related to this award shall be accumulated and
accounted for by the Company.  Without limiting the provisions of Section 8(b)
of the Plan, in the event the Company pays a stock dividend or reclassifies or
divides or combines its outstanding Common Stock then an appropriate adjustment
shall be made in the number of Stock Units held in the Stock Unit Account.  The
Stock Unit Account will reflect notional fractional shares of Common Stock to
the nearest hundredth of a share on a one Stock Unit for one share of Common
Stock basis.


Other terms used in this Agreement are defined pursuant to paragraph 7 or
elsewhere in this Agreement.


2. Award.  The Participant is hereby granted the number of Stock Units set forth
in paragraph 1.


3. No Dividends and No Voting Rights.  The Participant shall not be entitled to
any (i) dividends, other than stock dividends (which will be reflected in an
adjustment to the number of Units), or (ii) voting rights with respect to the
Stock Units or the Stock Unit Account.


4. Vesting and Forfeiture of Units.  Subject to earlier vesting (either in whole
or in part as applicable) only in the situations and under the terms which are
explicitly provided for in the following paragraphs, at the end of the Vesting
Period the Participant shall become vested in the Stock Units and the portion of
the Stock Unit Account subject to this Agreement provided that the Participant
has remained employed and remains employed with the Company through and
including the last day of the Vesting Period.


A.      If a Change in Control (as defined below),  occurs prior to the end of
the Vesting Period, then in connection with such Change in Control the Stock
Units will be treated in the manner set forth in the Plan, as such Plan has been
amended by the Company's shareholders through the date of such Change in
Control.


B.      The Participant shall otherwise become vested in a pro-rata portion of
the Stock Units and the Stock Unit Account subject to this Agreement as of the
Participant's Date of Termination prior to the end of the Vesting Period, but
only if the Participant's Date of Termination occurs by reason of either (i) the
Participant's retirement at his or her Normal Retirement Date (as defined below)
or Early Retirement Date (as defined below), or (ii) for a Participant who has
at least one year of Credited Service (as defined below), the Participant's
death or Participant's suffering a Permanent Physical or Mental Disability (as
defined below).  In the case of a Termination of Employment covered by this
paragraph 4.B., the Participant will become entitled, as of the date of the
Termination of Employment, to a portion of the Stock Units and the Stock Unit
Account subject to this Agreement, which portion is computed by multiplying the
full number of Stock Units subject to this Agreement by a fraction, the
numerator of which is the number of days in the Vesting Period which have
already elapsed as of the day of the Participant's Termination of Employment,
inclusive of the actual day on which there is a Termination of Employment, and
the denominator of which is the total number of days in the Vesting Period.  The
Participant will forfeit that portion of the Stock Unit Account which has not
vested in accordance with the foregoing provision.


C.      If the Participant's Date of Termination occurs prior to the end of the
Vesting Period for any reason other than the reasons set forth in the preceding
Section 4.B., including, without limitation, if the Participant's employment is
terminated by the Company for cause or for such other reason that casts such
discredit on the Participant as to make termination of the Participant's
employment appropriate (cause or such other reasons being determined in the sole
discretion of the Administrator and the Administrator not being limited to any
definition of Cause in the Plan), then the award of Stock Units pursuant to this
Agreement shall be forfeited and terminate effective as of such Date of
Termination, and the Participant shall not be entitled to any stock pursuant to
this award or any other benefits of this award.


D.      The Stock Units and the Stock Unit Account may not be sold, assigned,
transferred, pledged or otherwise encumbered, except to the extent otherwise
provided by either the terms of the Plan or by the Committee.


5. Settlement in Shares of Common Stock.  Provided that the Participant's
interest in the Stock Units and the Stock Unit Account has vested, in whole or
in part, in accordance with the provisions of Section 4 above, the Participant's
Stock Unit Account, or applicable portion thereof, shall be converted into
actual shares of Common Stock upon the date of such vesting.  Such conversion:
(i) if it occurs in connection with a termination of the Participant's
employment following a Change in Control under the conditions set forth in the
Plan, will occur upon the Date of Termination, (ii) will occur upon the Date of
Termination, in the case that Section 4.B. is applicable, or (iii) on [       
], 2018, in the case that the Participant has remained employed through the end
of the Vesting Period.  The conversion will occur on the basis of one share of
Common Stock for every one Stock Unit which vests.  Such shares of Common Stock
shall be registered in the name of the Participant effective as of the date of
conversion and a stock certificate representing such actual shares of Common
Stock, or electronic delivery of such shares of Common Stock, as specified in an
election by the Participant, shall be delivered to the Participant within a
reasonable time thereafter, subject to any different treatment called for or
allowed by the terms of the Plan relating to a Change in Control.  To the extent
that there are notional fractional shares of Common Stock in a Stock Unit
Account which have vested upon settlement, such notional fractional shares shall
be rounded to the nearest whole share in determining the number of shares of
Common Stock to be received upon conversion.


6. Income Taxes.  The Participant shall pay to the Company promptly upon
request, and in any event at the time the Participant recognizes taxable income
in respect of the shares of Common Stock received by the Participant upon the
conversion of all or a portion of the Participant's Stock Unit Account, an
amount equal to the taxes the Company determines it is required to withhold
under applicable tax laws with respect to such shares of Common Stock.  Such
payment shall be made in the form of cash, the delivery of shares of Common
Stock already owned or by withholding such number of actual shares otherwise
deliverable pursuant to this Agreement as is equal to the withholding tax due,
or in a combination of such methods.  In the event that the Participant does not
make a timely election with respect to payment of withholding taxes, the Company
shall withhold shares from the settlement of the Award.


7. Definitions.  For purposes of this Agreement, the terms used in this
Agreement shall be subject to the following:


A.     Change in Control.  The term "Change in Control" shall have the meaning
ascribed to it in the Plan.


B.      Credited Service.  A year of "Credited Service" shall mean a calendar
year in which the Participant is paid for at least 1,000 hours of service (as
defined in the frozen Hasbro Pension Plan) as an employee of the Company or of a
Subsidiary of the Company. A Participant does not need to be, or have been, a
participant in the Hasbro Pension Plan.


C.      Date of Termination.  The Participant's "Date of Termination" shall be
the first day occurring on or after the Grant Date on which the Participant is
not employed (a "Termination of Employment") by the Company or any entity
directly or indirectly controlled by the Company (a "Subsidiary"), regardless of
the reason for the termination of employment; provided that a termination of
employment shall not be deemed to occur by reason of a transfer of the
Participant between the Company and a Subsidiary or between two Subsidiaries;
and further provided that the Participant's employment shall not be considered
terminated while the Participant is on a leave of absence from the Company or a
Subsidiary approved by the Participant's employer.  If, as a result of a sale or
other transaction, the Participant's employer ceases to be a Subsidiary (and the
Participant's employer is or becomes an entity that is separate from the
Company), the occurrence of such transaction shall be treated as the
Participant's Date of Termination caused by the Participant being discharged by
the employer.


D.      Early Retirement Date.  The term "Early Retirement Date" shall mean: 
the day on which a Participant who has attained age fifty-five (55), but has not
reached age sixty-five (65), with ten (l0) or more years of Credited Service,
retires.  A Participant is eligible for early retirement on the first day of the
calendar month coincidental with or immediately following the attainment of age
fifty-five (55) and the completion of ten (l0) years of Credited Service, and
"early retirement" shall mean retirement by an eligible Participant at the Early
Retirement Date.


E.      Normal Retirement Date.  The term "Normal Retirement Date" shall mean
the day on which a Participant who has attained age sixty-five (65), with five
(5) years of Credited Service, retires.  A Participant is eligible for normal
retirement on the first day of the calendar month coincident with or immediately
following the Participant's attainment of age sixty-five (65) and completion of
five (5) years of Credited Service, and "normal retirement" shall mean the
retirement by an eligible Participant at the Normal Retirement Date.


F.      Permanent Physical or Mental Disability.  The term "Permanent Physical
or Mental Disability" shall mean the Participant's inability to perform his or
her job or any position which the Participant can perform with his or her
background and training by reason of any medically determinable physical or
mental impairment which can be expected to result in death or to be of long,
continued and indefinite duration.


G.      Plan Definitions.  Except where the context clearly implies or indicates
the contrary, a word, term, or phrase used in the Plan is similarly used in this
Agreement.


8. Heirs and Successors.  This Agreement shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns, including upon any
person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company's assets and business, and
the Participant and the successors and permitted assigns of the Participant,
including but not limited to, the estate of the Participant and the executor,
administrator or trustee of such estate, and the guardian or legal
representative of the Participant.


9. Administration.  The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan.  Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding.


10. Plan Governs.  Notwithstanding anything in this Agreement to the contrary,
the terms of this Agreement shall be subject to the terms of the Plan.


11. No Employment Contract.  The Participant acknowledges that this Agreement
does not constitute a contract for employment for any period of time and does
not modify the at will nature of the Participant's employment with the Company,
pursuant to which both the Company and the Participant may terminate the
employment relationship at any time, for any or no reason, with or without
notice.


12. Amendment.  This Agreement may be amended by written Agreement of the
Participant and the Company, without the consent of any other person.


13. Entire Agreement.  This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect of the award contained
herein and therein and supersede all prior communications, representations and
negotiations in respect thereof.


14. Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law and any court determining the
unenforceability of any provisions shall have the power to reduce the scope or
duration of such provision to render such provision enforceable.












[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Participant has executed this Agreement, and the Company
has caused these presents to be executed in its name and on its behalf, all
effective as of the Grant Date.  By accepting the terms of the award represented
by this Agreement through an electronic form offered by the Company, or the
Company's designee, the Participant hereby agrees to the terms of this Agreement
with the same effect as if the Participant had signed this Agreement.




HASBRO, INC.




By: /s/ Brian Goldner
Name:Brian Goldner
Title:President and Chief Executive Officer






Participant
_______________________